Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10, 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chadha (US 20050070324 A1).
Re claim 1: Chadha discloses a computing device (mobile communication device 100 in fig 9), comprising: 
a hardware processor (processing assembly in paragraph 53);
a memory (memory in paragraph 53); 
a first housing portion (display face 120 in fig 9) including a touch screen display (see paragraph 53; herein, the mobile communication device may further include a touch screen overlaying display for tactile input of data); and 
a second housing portion (keypad face 118 in fig 9) coupled to the first housing portion by a hinge (hinge assembly 154 in fig 9; see paragraph 35), the second housing portion including a rotatable keyboard (rotating keypad assembly 102 in fig 9; paragraph 35).
Re claim 2: Chadha discloses the computing device, wherein the rotatable keyboard comprises a keyboard (QWERTY keypad in paragraph 34) and a trackpad (a touchpad cursor control device in paragraph 34) (see paragraphs 36-37; herein, the mobile communication device 100 may employ a keypad assembly 102 having three or more keypads, as shown in FIG. 5).
Re claim 4: Chadha discloses the computing device, wherein the rotatable keyboard further comprises at least one programmable button (controls for accessing voice mail and/or text messages in paragraph 34).
Re claim 5: Chadha discloses the computing device, wherein the rotatable keyboard further comprises at least three programmable buttons (controls for accessing a calendar, a phone list, voice mail and/or text messages in paragraph 34).
Re claim 10: Chadha discloses the computing device, wherein the second housing portion comprises a hub mechanism (spindle 156 in fig 9; see paragraph 35) disposed between the rotatable keyboard (rotating keypad assembly 102) and the second housing portion (keypad face 118), wherein the rotatable keyboard rotates about the hub mechanism (see paragraph 35).
Re claim 14: Chadha discloses the computing device, wherein the rotatable keyboard is configured to rotate 360 degrees within the second housing portion and the second housing portion remains fixed in place relative to the rotatable keyboard (see paragraph 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20050070324 A1) in view of Wu et al. (US 20150049023 A1).
Chadha discloses the computing device.
Chadha fails to disclose that the rotatable keyboard further comprises a camera.
Wu discloses a keyboard comprising a camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a camera that is positioned with a field of view to view a user of the keyboard such that a keyboard controller and a camera interface are provided on a single interface chip within the second housing in order to send indication of the key operations and the images from the camera interface to a single port of the computing device. Hence, the arrangement of camera and keyboard within the computing device is simplified and cost can be reduced (see paragraphs 4-5, 20). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20050070324 A1) in view of WO 2007137421 A1 (hereinafter, WO’421).
Chadha discloses the computing device.
Chadha fails to disclose that the rotatable keyboard further comprises a trackball.
WO’421 discloses a keyboard (keypad portion 202 in fig 7) comprising a trackball (208 in fig 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a trackball so that the user can roll the trackball to direct cursor to a desired place on the display for input. Trackballs can be provided with the keyboard so that there is no need for a traditional mouse. Also, trackballs require much less wrist movement than a traditional mouse and provide users with a pain-free computing experience.
Claim(s) 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20050070324 A1) modified by Wu et al. (US 20150049023 A1) and further in view of WO 2007137421 A1 (hereinafter, WO’421).
Re claim 7: Chadha discloses the computing device, wherein the rotatable keyboard (see paragraphs 36-37; herein, the mobile communication device 100 may employ a keypad assembly 102 having three or more keypads, as shown in FIG. 5) comprises: a keyboard (QWERTY keypad in paragraph 34); a trackpad (a touchpad cursor control device in paragraph 34); and one or more programmable buttons (controls for accessing a calendar, a phone list, voice mail and/or text messages in paragraph 34).
Chadha fails to disclose the rotatable keyboard comprising a camera.
Wu discloses a keyboard comprising a camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a camera that is positioned with a field of view to view a user of the keyboard such that a keyboard controller and a camera interface are provided on a single interface chip within the second housing in order to send indication of the key operations and the images from the camera interface to a single port of the computing device. Hence, the arrangement of camera and keyboard within the computing device is simplified and cost can be reduced (see paragraphs 4-5, 20). 
Chadha in view of Wu fails to disclose the rotatable keyboard comprising a trackball.
WO’421 discloses a keyboard (keypad portion 202 in fig 7) comprising a trackball (208 in fig 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a trackball so that the user can roll the trackball to direct cursor to a desired place on the display for input. Trackballs can be provided with the keyboard so that there is no need for a traditional mouse. Also, trackballs require much less wrist movement than a traditional mouse and provide users with a pain-free computing experience.
Re claim 15: Chadha discloses a computing device (mobile communication device 100 in fig 9), comprising: 
a hardware processor (processing assembly in paragraph 53);
a memory (memory in paragraph 53); 
a first housing portion (display face 120 in fig 9) including a touch screen display (see paragraph 53; herein, the mobile communication device may further include a touch screen overlaying display for tactile input of data); and 
a second housing portion (keypad face 118 in fig 9) coupled to the first housing portion by a hinge (hinge assembly 154 in fig 9; see paragraph 35), the second housing portion including a rotatable keyboard (rotating keypad assembly 102 in fig 9; paragraph 35), wherein:
the rotatable keyboard is configured to rotate 360 degrees within the second housing portion and the second housing portion remains fixed in place relative to the rotatable keyboard (see paragraph 41), and the rotatable keyboard comprises (see keypad assemblies 102 in figs 6-8 and paragraphs 33-34; herein, the keypad assemblies 102 include three keypads 142, 146 and 150, each of which is provided within a sector occupying approximately one third of the keypad assembly 102. Nevertheless, those of ordinary skill in the art will recognize that keypad assemblies 102 of the present invention may include four or more keypads without departing from the scope and intent of the present invention): 
a keyboard (QWERTY keypad in paragraph 34),
a trackpad (a touchpad cursor control device in paragraph 34),
one or more programmable buttons (controls for accessing a calendar, a phone list, voice mail and/or text messages in paragraph 34), and
Chadha fails to disclose the rotatable keyboard comprising a camera.
Wu discloses a keyboard comprising a camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a camera that is positioned with a field of view to view a user of the keyboard such that a keyboard controller and a camera interface are provided on a single interface chip within the second housing in order to send indication of the key operations and the images from the camera interface to a single port of the computing device. Hence, the arrangement of camera and keyboard within the computing device is simplified and cost can be reduced (see paragraphs 4-5, 20). 
Chadha in view of Wu fails to disclose the rotatable keyboard comprising a trackball.
WO’421 discloses a keyboard (keypad portion 202 in fig 7) comprising a trackball (208 in fig 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a trackball so that the user can roll the trackball to direct cursor to a desired place on the display for input. Trackballs can be provided with the keyboard so that there is no need for a traditional mouse. Also, trackballs require much less wrist movement than a traditional mouse and provide users with a pain-free computing experience.
Re claim 16: Chadha in view of Wu and WO’421 discloses the computing device, wherein the second housing portion comprises a hub mechanism (Chadha: spindle 156 in fig 9; see paragraph 35) disposed between the rotatable keyboard (Chadha: rotating keypad assembly 102) and the second housing portion (Chadha: keypad face 118), wherein the rotatable keyboard rotates about the hub mechanism (Chadha: see paragraph 35).
Re claim 17: Chadha in view of Wu and WO’421 discloses the computing device, wherein the second housing portion includes a locking mechanism to lock the rotatable keyboard in place at predetermined locations within the second housing portion (Chadha: see paragraph 41; herein, a friction or ratcheting assembly may be provided to prevent unwanted rotation of the keypad assembly).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20050070324 A1) in view of Moser et al. (US 5237488 A).
Chadha discloses the computing device.
Chadha fails to disclose that the hub mechanism includes a conductive slip ring.
Moser discloses a hinge mechanism (see fig 3) that includes a conductive slip ring (column 2, lines 56-67; column 3, lines 1-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hub mechanism with a conductive slip ring in order to transfer power and signals between the second housing portion and the rotatable keyboard of the computing device and eliminates cable connections between the second housing portion and the rotatable keyboard.
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 20050070324 A1) in view of Zou (US 20050272488 A1).
Re claim 12: Chadha discloses the computing device.
Chadha fails to disclose that the second housing portion comprises a spring-loaded bearing disposed between the rotatable keyboard and the second housing portion, wherein the rotatable keyboard rotates about the spring-loaded bearing.
Zou discloses a computing device, wherein a housing portion (10 in figs 1-2) comprises a spring-loaded bearing (spring-loaded ball 326 in fig 3-6; paragraphs 20-21, 23, 25) disposed between a rotatable keyboard (30 in figs 1-2) and the housing portion, wherein the rotatable keyboard rotates about the spring-loaded bearing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose a spring-loaded bearing between the rotatable keyboard and the second housing portion in order to snappingly retain the spring-loaded bearing in positioning detents for stably positioning the rotatable keyboard in different predetermined positions with respect to the second housing.
Re claim 13: Chadha in view of Zou discloses the computing device, wherein the second housing portion includes a locking mechanism (Zou: spring-loaded ball 326 + sliding slot 25 + first positioning detent 26 + second positioning detent 27 in fig 3-6; paragraphs 20-21, 23, 25) to lock the rotatable keyboard in place at predetermined locations within the second housing portion.
Claim(s) 1, 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20040100511 A1) in view of Wang (US 20060007648 A1).
Re claim 1: Wong discloses a computing device (flip style cellular handset in figs 9-10; see paragraphs 34-37), comprising: 
a hardware processor (processor 127 in fig 1; see paragraph 18); a memory (memory 129 in fig 1; see paragraph 18); 
a first housing portion (hinged portion 905) including a display (903); and 
a second housing portion (key portion 907) coupled to the first housing portion by a hinge (i.e., hinge connecting 905 and 907 in figs 9-10), the second housing portion (907) including a rotatable keyboard (numeric keys 911+ navigation keys 901+ additional keys 909 in figs 9-10).
Wong fails to disclose that the display is a touch screen display.
Wang discloses a computing device (300 in fig 5) comprising a touch screen display (touch screen monitor 328 in fig 3; see paragraph 37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the display with touch screen capability, as shown in the device of Wang, in order to enable the user to input information through a stress-sensitive screen on the display for providing improved accessibility and easy user interface.
Re claim 8: Wong in view of Wang discloses the computing device, wherein the first housing portion (Wang: 310 in fig 5) and the second housing portion (Wang: 320 in fig 5) pivot about the hinge (Wang: 330 in fig 5) to arrange the computing device such that a bottom surface of the first housing portion and a bottom surface of the second housing portion align on a horizontal plane (Wang: see fig 5).
Re claim 9: Wong in view of Wang discloses the computing device, wherein the first housing portion (Wang: 310 in fig 4) and the second housing portion (Wang: 320 in fig 4) further pivot about the hinge (Wang: 330 in fig 4) to arrange the computing device such that the bottom surface of the second housing portion aligns on the horizontal plane and the bottom surface of the first housing portion does not align on the horizontal plane (Wang: see fig 4).
Re claim 19: Wong discloses a computing device (flip style cellular handset in figs 9-10; see paragraphs 34-37), comprising:
a hardware processor (processor 127 in fig 1; see paragraph 18); a memory (memory 129 in fig 1; see paragraph 18); 
a first housing portion (hinged portion 905) including a display (903); and
a second housing portion (key portion 907) coupled to the first housing portion by a hinge (i.e., hinge connecting 905 and 907 in figs 9-10), the second housing portion (907) including a rotatable keyboard (numeric keys 911+ navigation keys 901+ additional keys 909 in figs 9-10), wherein: the rotatable keyboard is configured to rotate 360 degrees within the second housing portion and the second housing portion remains fixed in place relative to the rotatable keyboard (see figs 2-5).
Wong fails to disclose that the display is a touch screen display. Wong further fails to explicitly disclose that the first housing portion and the second housing portion pivot about the hinge to arrange the computing device such that a bottom surface of the first housing portion and a bottom surface of the second housing portion align on a horizontal plane.
Wang discloses a computing device (300 in fig 5) comprising a touch screen display (touch screen monitor 328 in fig 3; see paragraph 37). Wang further discloses a first housing portion (310 in fig 5) and a second housing portion (320 in fig 5) pivoting about a hinge (330 in fig 5) to arrange the computing device such that a bottom surface of the first housing portion and a bottom surface of the second housing portion align on a horizontal plane (see fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the display with touch screen capability, as shown in the device of Wang, in order to enable the user to input information through a stress-sensitive screen on the display for providing improved accessibility and easy user interface. Also, providing the hinge with 360 degree of rotation, as shown in the device of Wang, allows the user to rotate the first housing relative to the second housing such that the second housing can rest on either a top surface or a bottom surface of the first housing through simple rotation of the hinge.
Re claim 20: Wong in view of Wang discloses the computing device, wherein the second housing portion includes a locking mechanism to lock the rotatable keyboard in place at predetermined locations within the second housing portion (Wong: see column 5, lines 24-33; herein, the numeric keypad includes a snap action or quarter turn latching mechanism to fasten the numeric keys and thus rotating keys to the subscriber device housing. A bearing surface on one or both of the subscriber device housing and numeric keypad provides a bearing surface for the rotating keypad to rotate about. A detent system or latching arrangement is preferably arranged to hold or bias the navigation keys or rotating portion to or in one of the predetermined locations depicted in FIG. 2 through FIG. 5).
Claim(s) 15 and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20040100511 A1) modified by Wang (US 20060007648 A1) and further in view of Smith (US 7826205 B2).
Re claim 15: Wong discloses a computing device (flip style cellular handset in figs 9-10; see paragraphs 34-37), comprising:
a hardware processor (processor 127 in fig 1; see paragraph 18); a memory (memory 129 in fig 1; see paragraph 18); 
a first housing portion (hinged portion 905) including a display (903); and
a second housing portion (key portion 907) coupled to the first housing portion by a hinge (i.e., hinge connecting 905 and 907 in figs 9-10), the second housing portion (907) including a rotatable keyboard (numeric keys 911+ navigation keys 901+ additional keys 909 in figs 9-10), wherein: the rotatable keyboard is configured to rotate 360 degrees within the second housing portion and the second housing portion remains fixed in place relative to the rotatable keyboard (see figs 2-5), and the rotatable keyboard comprises: a keyboard (numeric keys 911 in figs 9-10), and one or more programmable buttons (navigation keys 901 in figs 9-10).
Wong fails to disclose that the display is a touch screen display.
Wang discloses a computing device (300 in fig 5) comprising a touch screen display (touch screen monitor 328 in fig 3; see paragraph 37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the display with touch screen capability, as shown in the device of Wang, in order to enable the user to input information through a stress-sensitive screen on the display for providing improved accessibility and easy user interface.
Wong in view of Wang further fails to disclose that the rotatable keyboard comprises a trackpad, a camera, and a trackball.
Wu discloses a keyboard comprising a camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a camera that is positioned with a field of view to view a user of the keyboard such that a keyboard controller and a camera interface are provided on a single interface chip within the second housing in order to send indication of the key operations and the images from the camera interface to a single port of the computing device. Hence, the arrangement of camera and keyboard within the computing device is simplified and cost can be reduced (see paragraphs 4-5, 20). 
Wong in view of Wang and Wu fails to disclose the rotatable keyboard comprising a trackpad and a trackball.
Smith discloses a keyboard (input assembly 16 in fig 3) comprising a keyboard (52 in fig 3), a touchpad (60 in fig 3) and a trackball (column 4, lines 64-65; herein, the keyboard 52 includes a track ball mouse).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotatable keyboard with a touch pad and a trackball so that the user can touch the touchpad or roll the trackball to direct cursor to a desired place on the display for input. Touchpads and trackballs can be provided with the keyboard so that there is no need for a traditional mouse. Also, touchpads and trackballs require much less wrist movement than a traditional mouse and provide users with a pain-free computing experience.
Re claim 17: Wong in view of Wang and Smith discloses the computing device, wherein the second housing portion includes a locking mechanism to lock the rotatable keyboard in place at predetermined locations within the second housing portion (Wong: see column 5, lines 24-33; herein, the numeric keypad includes a snap action or quarter turn latching mechanism to fasten the numeric keys and thus rotating keys to the subscriber device housing. A bearing surface on one or both of the subscriber device housing and numeric keypad provides a bearing surface for the rotating keypad to rotate about. A detent system or latching arrangement is preferably arranged to hold or bias the navigation keys or rotating portion to or in one of the predetermined locations depicted in FIG. 2 through FIG. 5).
Re claim 18: Wong in view of Wang and Smith discloses the computing device, wherein the first housing portion (Wang: 310 in fig 5) and the second housing portion (Wang: 320 in fig 5) pivot about the hinge (Wang: 330 in fig 5) to arrange the computing device such that a bottom surface of the first housing portion and a bottom surface of the second housing portion align on a horizontal plane (Wang: see fig 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835